ttx-ts
            No.     PD-0112-15
                                                     ORIGINAL
                    IN   THE
    COURT   OF     CRIMINAL         APPEALS
            AUSTIN,           TEXAS




                  FROM THE
SEVENTH   DISTRICT        COURT       OF   APPEALS
            AMARILLO,          TEXAS
          No-    07-14-00176-CR



                                                       COURT OF CRIMINAL APPEALS

            OUSMANE       WANGARE
                                                            APR 01 2015
                 PETITIONER

                                                        Abel Acosta, Clerk
                         VS
                                                             FILED \H
                                                     COURT OF CRIMINAL APPEALS
                 RESPONDENT
            STATE        OF    TEXAS                       APR 01 2015

                                                         Abel Acosta, Clerk


PETITION    FOR    DISCRETIONARY            REVIEW




                    PRO       SE




                Ousmane Wangare
           Robertson # 1920786
            12071         FM       3522
            Abilene, TX- 79601
                                  TABLE   OF   CONTENTS


SUBJECT       MATTER                                                  PAGE   NUMBER



Index    of    Authorities                                                      ii


Statement Regarding Oral Argument                                             iii

Statement       of   the   Case                                                 iv

Statement of Procedural History                                                     v


GROUND    FOR    REVIEW:



1. The Court of Appeals Erred in affirming the con

viction based upon sufficient evidence to                 establish

venue in the aggravated sexual assault charge                                   1


Argument and Authorities                                                        2

Prayer for Relief                                                             END

Appendix containing the appellate opinion                                       A




                                           -l-
                           INDEX   OF   AUTHORITIES


THE   LAW                                                              PAGE   NUMBER


Black-v-State , 645 Sw.2d 789, 790-91 (Tex.Crim.App. 1983)                        6
Fairfield-v-State, 610 SW.2d 771, 779 (Tex.Crim.App. 1981)        ..              3
Rippee-v-State, 384 Sw.2d 717, 718 (Tex.Crim.App. 1964)                         3-4
Smith-v-United States, 79 S. Ct. 991, 360 U.S. 1, 3 L. Ed. 2d 1041
(1955)                                                                          5#6
Sudds-v-State, 140 Sw.3d 813, 816 (Tex.App. Houston [14th dist.]
2004, no pet.)                                                                    4


STATIUE:



Article 13.15, Tex.C.C.P           '                                   2.3.5.6.7


RULE:


66.3(c), Tex.R.A.P                                                             1,2
66.3(d), Tex.R.A.P                                                             1/2




                                       -li-
                STATEMENT REGARDING ORAL   ARGUMENT



       Petitioner-appellant is a prisoner proceeding pro se and

thus is not available nor qualified to present oral arguments,

even though he urges that the venue issue merits oral present

ation to clarify the decisional law of Black-v-State,    645 Sw.2d

789, 790-791 (Tex. Crim. App. 1983, overruled on other grounds

by Schmutz-v-State, 440 SW.3d 29 (Tex. Crim. App. 2014; as it

applies to article 13.15, TEX. CODE CRIM. PROC.   ANN.   (West 2005)

Thank you.




                              -in-
                      STATEMENT OF THE   CASE



       Petitioner-appellant was charged by indictment with the
offense of Aggravated Sexual Assault [CR. 8; 3 RR. 6-8, 189-90].
A plea of not guilty was entered before a jury [3 RR. 8; 190].The
State's evidence showed that the complainant and her boyfriend
were abducted during a robbery and placed into separate cars. In
which the cars traveled across county lines within the State of
Texas. Petitioner was driving one of the two cars, alone with

the complainant who was an adult. She lodged a complaint against
petitbner that while driving through and across county lines had
forced her to perform oral sex on him. Thus, her testimony alone
was the single piece of evidence that convicted petitioner of the
crime charged.

       The jury found petitioner guilty as charged in the indict

ment [CR. 164; 5 RR. -23]. After a [PSI] presentence investigation
report was generated the judge sentenced petitioner-appellant to

forty-five [45] years in the Texas Department of Criminal Justice.
An appeal was persued and perfected. The court of appeals dis
agreed with the sole ground of error raised and affirmed the con

viction.


       After one extension of time this petition was timely filed.




                              -IV-
               STATEMENT OF THE PROCEDURAL HISTORY



[1] The complainant lodged her complaint of having been abducted
in a robbery that allegedly occured in Tarrant County, Texas, and
in the midst of the abduction she claimed petitioner-appellant

forced her to commit oral     sex;

[2] The State chose not to persue any robbery charge against pe
titioner nor any kidnapping but rahher chose to merely persue the
alleged aggravated sexual assault complaint;
[3] A Tarrant County, Texas, jury was impaneled, and returned a
verdict of guilty as charged in the indictment [CR. 8", 164; RR.
6-8, Vol. 3; 189-190, Vol. 3; and 23 at Vol. 5];
[4] Petitioner-appellant elected for the trial court Judge to
sentence him and after a [PSI] presentence investigation was con
ducted the Judge sentenced petitioner to forty-five [45] years in
the Texas Department of Criminal Justice;
[5] An appeal was perfected to the Seventh District Court of Ap

peals at Amarillo,   Texas,   in No.   07-14-00176-CR. On January 7, 2015,

in an unpublished opinion the court of appeals affirmed the con

viction;

[6] After one motion for extension to file [PDR] petition for dis

cretionary review this Texas Court of Criminal Appeals timely re

ceived the instant petition.




                                     -v-
                                   No.    PD-0112-15


                                          IN    THE
                          COURT    OF    CRIMINAL      APPEALS
                                   AUSTIN,       TEXAS




                                  OUSMANE       WANGARE
                                        PETITIONER




                                            VS




                                        RESPONDENT
                               THE      STATE    OF   TEXAS




                      PETITION    FOR    DISCRETIONARY         REVIEW




TO THE    HONORABLE    JUDGES:



          COMES NOW,    the above named petitioner,              acting in his own be

half, respectfully submitting his [PDR] petition for discretionary

review.    Tex. R. App.    Proc.     66.3(c) & (d).


          IN SUPPORT THEREOF,        petitioner-appellant would show the

Court:

                                 REASON    FOR    REVIEW



          The Court of Appeals has decided an important question
          of State Law in conflict with this Court's decisions
          and apparently misconstrued the application of TEX.
          CODE CRIM.   PROC.     ANN.    article      13.15,   to the instant
          ground for review.


          IN THAT,


                                           -1-
                               GROUND   FOR    REVIEW
                                    [restated]


[1]   The Court of Appeals Erred in affirming the conviction based

upon sufficient evidence to establish venue in the aggravated sex

ual assault charge.



                        ARGUMENT    AND   AUTHORITIES



         Pursuant to Texas Rules of Appellate Procedure 66.3( ant against her wishes while in Tarrant County, Texas. Had the in
 dictment averred an aBduction of said complainant then perhaps,
 article 13.15, Tex.CC.P. would be applicable; or if the indict
 ment had averred multiple counties then again, article 13.15
 would be applicable. But the indictment did not aver any abduction
nor multiple counties.


ARTICLE    13.15:



          Sexual assault may be prosecuted in the county in
          which it is committed, in the county in which the
          victim is abducted, or in any county through     or
          into which the victim is transported in the course
         of the abduction and sexual assault


VENUE:



         Venue is not an element odjthe of fense. Fairf ield-v-State,
610 SW.2d 771, 779 (Tex. Crim. App. [Panel Op,] 1981).Venue is a
jurisdictional issue that is founded upon the jurisidiction speci
fied in the indictment. Thus, though it is not an element of the
offense it still established by the county Garnd Jury that issued
the indictment the essesntial jurisdiction to try the case. If
no jurisdiction is averred in the indictment then the defect is
structural and the trial court gains no jurisdiction to try the
case.    Likewise, if the indictment avers a specific county then
the crime alleged must be tried within that county, unless all
parties agree to change venue. Otherwise, where the jurisdiction
of the county alleged has no jurisdiction to try the case; Unless
indicated as more than one county. The multiple jurisdictions might
be applicable. Even as article 13.15 delineates.

         Which is applicable to the case at bar. Multiple counties
were not averred. Rippee-v-State, 384 Sw.2d 717, 718 (Tex.Crim.App.
                                  -3-
1964) [Evidence is sufficient to prove venue if from the evidence

the jury may reasonable conclude that the offense committed was in

the county alleged]; Sudds-v-State, 140 Sw.3d 813, 816 (Tex. App.

—    Houston [14th Dist.] 2004,       no pet.)    [same]

         The burden of proof is upon the State to prove proper venue

by a preponderance of the evidence.           Art.   13.17,   Tex.Crim.Pooc.   BB

The State meets its burden by a preponderance if from the evidence

the jury matt reasonable conclude that the offense was committed

in the county alleged. Rippee-v-State,            supra.


TO   REASONABLE   CONCLUDE:




         To reasonably conclude from a preponderance of the evidence

that the offense of aggravated sexual assault was committed there

first must be a preponderance of the evidence that a crime,               as al

leged in the indictment occured and then,             the jury must find from

a preponderance of the evidence that said crime was committed in

Tarrant County,     Texas.


                                 IS   THERE   A
                     PREPONDERANCE     OF   THE   EVIDENCE?



         A preponderance of the evidence amounts to 51% and/or more

likely than not, but in the instance case there is only the com

plainant's accusation that petitioner while driving forced her

to perform oral sex upon himself.           It is true that her boyfriend

corroboarated the fact that she was in the car with petitioner and

that he drove her to a        specific location a couple counties away.

While the rest of the evidence demonstrated that the complainant

shot petitioner during what she claimed was a struggle over the gun.

                                      -4-
Yet, a struggle over a gun resulting in petitioner being shot by

the complainant does not corroborate the indictment allegation of

having forced the complainant to perform oral sex nor does the fact

the complainant's boyfriend corroborates she was in the car with

petitioner, and he was driving. Neither of those prove any sexual

assault. Only the complAInant' s accusation is prnjof but not proof

by a preponderance.

         The bottomline         is   the statute,    article   13.15,    T.C.C.P.,   in-

conjunction with the indictment's averments.In that,


                "Criminal Statutes and Rules must be given
                 strict interpretation in favor of defendant
                 where substantial rights are involved."

Smith-v-United States,           79 S. Ct. 991,    360 U.S. 1,    3 L. Ed. 2d 1041(1955).

While the indictment's averments at no time alleged any abduction

or multiple counties. Again,             lets look at the plain          meaning of the

statute in quetsion:


                "Sexual assault may be prosecuted in the county
                 in which it is committed, in the county in which
                 the victim is abducted, or in any county through
                 or into which the victim is transported in the
                 course    of    the   adduction and     sexual     asssault".

Art.   13.15,   T.C.C.P.


         From the onset it is clear the above statute's plain language

highlights three essential requirements for the statute to be appli-

able (1) sexual assault (2) option of multiple county prosecution

and (3) the victim is abducted. While the indictment in the instant

case does not grant venue to any of a number of counties but rather

to a single county only. Likewise, the indictment does not allege

any abduction of the victim. Yet,                 the evidence at trial showed an

abduction while in the course of robbery and the victim being


                                            -5-
transported from Tarrant County through another county and into a

final county.   Thus,       the abduction and transportation of the victim

relates to a robbery and though the victim lodged the accusation

of a sexual assault involving oral sex,                  it is obvious from the evi

dence that the oral sex did not occur in Tarrant County and was not

related to the robbery,         if it occurred at all.             The adult victim's

testimony alone is not proof by a preponderance that the oral sex

occurred by force,      if it occurred at all.


         At trial, the court's charge instructions at guilt/innocence

did not apply within its application paragraph of the jury charge

the article 13.15, T.C.C.P. Thus,                its application to the indictment

that did not aver abduction or transportation or multiple counties

"must be givenstrict interpretation in favor of defendant where sub

stantial rights are involved." Smith-v-United States,                        supra.


         Therefore,    the court of appeals'             opinion did not take into

account the jury charge not applying the 13.15 article.                        Though,    it

did recognize significant facts related above,                     to wit:


                     "The   record    is   not   clear   as   to   the

                     exact location of the charged offense."

See appellate opinion attached at p.2.


         Furthermore,       the court of appeals cited no decisional law

in support of their opinion other than the article in question and

a single case    law,       to wit,   Black-v-State,          645 Sw.2d 789,     790-91

(Tex.   Crim. App.    1983) [The State has the burden to                 prove venue

is proper in the county of prosecution).


                                           -6-
                            CONCLUSION



       In short, absent absent the application paragraph of the trial

court's charge at guilt/innocence applying article 13.15, T.C.C.P.

it is simply not a legal shoe that fits,        in light of the indict

ment alleging the single county of tarrant and not abduction or

transportation. Said indictment, as it is, was charged in the appli

cation paragraph of the trial court's charge at guilt/innocence.

       Likewise, absent the court of appeals citing any decisional

law that article 13.15, T.C.C.P., is applicable absent no jury charge

application instruction, AND absent the indictment alleging any of

the essential requirements of article 13.15, then their ruling is

erroneous regarding venue being established.

       For these reasons^petitioner-appellant urges the Court that

the court of appeals erred in affirming the conviction based upon

sufficient evidence to establish venue in the aggravated sexual

assault charge. Especially in light of their fact finding that "The

record is not clear as to the exact location of the charged offense."

Opinion at   2.


                        PRAYER   FOR   RELIEF



       WHEREFORE PREMISES CONSIDEREDF,     petitioner-appellant prays

this Honorable Court will grant this petition for discretionary re

view and thereafter, allow for briefing on the matter.       Thank you.


                     RESPECTFULLY REQUESTED,




                   OUSMANE WANGARE:     PETITIONER



cc

                                 -7-
                            VERIFICATION



         I, Ousmane Wangare, do hereby verify under penalty of perjury

that the facts related in the foregoing petition for discretionary
review are true to the best of his knowledge and inaccordance with
the trial record he has been able to obtain. Thus, ousmane Wangare
does hereby attest to the facts being true by affixing his signat
ure   below:




                            4^7^
                      OUSMANE WANGARE:   AFFIANT
                      ROBERTSON UNTI # 1920786
                         12071    FM   3522
                         ABILENE, TX. 79601




cc




                                -8-
                        CERTIFICATE    OF       SERVICE




       I, Ousmane Wangare,      the petitioner-appellant in the foregoing

[PDR] petition for discretionary review does hereby certify that

true copies of said petition were placed in the Robertson prison

mail box addressed to the Clerk of the Texas Court of Criminal Ap

peals on this 30th day of March 2015.            I attest to this by affixing

my signature below:


                                /Us #•
                                             APPENDIX-   A:



The   Seventh District    Court

of Appeals opinion.
                                       3ht€I)e
                             Court of appeals
                   &ebent& JBtetrict of t&exa* at gmartllrj

                                 No. 07-14-00176-CR



                        OUSMANE WANGARE, APPELLANT

                                          V.


                        THE STATE OF TEXAS, APPELLEE


                      On Appeal from the Criminal District Court 2
                                 Tarrant County, Texas
            Trial Court No. 1282179D, Honorable Wayne F. Salvant, Presiding


                                    January 7, 2015

                          MEMORANDUM OPINION

               Before QUINN, CJ., and CAMPBELL and HANCOCK, JJ.

      Ousmane Wangare was convicted of aggravated sexual assault and sentenced

to forty-five years confinement. He contends the evidence is insufficient to establish

venue in Tarrant County. We disagree and affirm the judgment.

      The State has the burden to prove venue is proper in the county of prosecution.

Black v. State, 645 S.W.2d 789, 790-91 (Tex. Crim. App. 1983), overruled on other

grounds by Schmutz v. State, 440 S.W.3d 29 (Tex. Crim. App. 2014). To sustain an

allegation of venue, it must only be proved by a preponderance of the evidence. Tex.
Code Crim. Proc Ann. art. 13.17 (West 2005). Sexual assault may be prosecuted in
the county in which it is committed, in the county in which the victim is abducted, or in
any county through or into which the victim is transported in the course of the abduction
and sexual assault. Id. art. 13.15. The State alleged in the indictment that appellant
caused the penetration of the mouth of the complainant by his sexual organ on May 6,
2012, in Tarrant County.

       The evidence at trial showed that the complainant and her boyfriend were

accosted by appellant and two other men in Arlington, Texas, in Tarrant County. The
men attempted to rob them but the complainant and her boyfriend had very little money.
The complainant offered the boyfriend's car to the men. Both victims were driven by the
men to where the vehicle was located. Appellant then forced the complainant into the
boyfriend's car and drove her by himself to Dallas.1 Along the way, he compelled her to
perform oral sex on him. The record is not clear as to the exact location of the charged
offense.   However, article 13.15 would permit venue in Tarrant County as the site in
which she was abducted and transported in part, and this is the venue provision upon
which the jury was charged. Nevertheless, appellant appears to contend that article
 13.15 does not apply in this instance because the initial abduction was not sexually
 motivated but occurred as part of a robbery.

        Appellant cites no authority for the proposition that his intent at the time of the
 abduction controls. Moreover, the venue statute says nothing about the accused's
 mens rea at the time of the abduction. It simply refers to the county in which the
 abduction occurred, and that was Tarrant. To write into the statute a requirement that
 the accused intended to rape at the point of abduction would be tantamount to our
        1The othertwo men took the boyfriend with them in anothervehicle.

                                                  2
usurping legislative prerogative. We will not write into the statute criteria the legislature
omitted from it.

       Accordingly, the judgment is affirmed.



                                                         Brian Quinn
                                                         Chief Justice


Do not publish.
                                                                                     FILE COPY




                                  No. 07-14-00176-CR



Ousmane Wangare                                    From the Criminal District Court 2 of
 Appellant                                           Tarrant County

                                                   January 7, 2015

The State of Texas                                 Opinion by Chief Justice Quinn
 Appellee



                                   JUDGMENT


      Pursuant to the opinion of the Court dated January 7, 2015, it is ordered,
adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that
have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo